  Case 3:21-cv-00766-SMY Document 1-1 Filed 07/02/21 Page 1 of 4 Page ID #5




                                           EXHIBIT A

State of Illinois             )
                              ) ss
County of St. Clair           )

                UNSWORN DECLARATION UNDER PENALTY OF PERJURY
                   IN SUPPORT OF COMPLAINT FOR FORFEITURE

        I, Matthew Inlow, declare under penalty of perjury the following:

        At all relevant times, I have been a Special Agent (SA) with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (BATFE). The contents of this Declaration are based on

information provided to me during the course of my investigation from participants in the

criminal activity, from other witnesses, and from other law enforcement officers.

     1. On February 10, 2021, declarant was working as part of the United States Marshall’s

Service Great Lakes Fugitive Apprehension Task Force in Madison County Illinois. The

Fugitive Apprehension Task Force was serving Madison County Illinois Arrest Warrants on

Zemry M. RANSOM at a residence located in Collinsville, Madison County, Illinois, which

address had been identified as RANSOM’s residence.

     2. The outstanding arrest warrants for RANSOM included Illinois State violations for one

count of Armed Violence, one count of Aggravated Discharge of a Firearm, one count of

Unlawful Possession of a Weapon by a Felon, and one count of Unlawful Possession with the

Intent to Deliver a Controlled Substance. It should be noted that on February 4, 2021, RANSOM

and another individual were involved in a Homicide that occurred at Interstate 255 and New

Poag Road, Edwardsville, Madison County, Illinois.

     3. Law Enforcement knocked and announced their presence and intentions at the front door

of the residence. After several announcements, officers forced entry into the residence at which

time Candace B. ADAMS and her juvenile son responded to commands and came to the front
 Case 3:21-cv-00766-SMY Document 1-1 Filed 07/02/21 Page 2 of 4 Page ID #6




door of the residence. ADAMS initially stated that there was no one else inside the residence, but

then confirmed RANSOM was inside the residence and probably in the first floor southwest

bedroom.

    4. Officers made several attempts to call RANSOM to the front door with negative results.

Officers then started a systematic search of the residence for RANSOM and eventually located

RANSOM hiding in the back passenger seat of his black Jeep Grand Cherokee SRT which was

located in the closed garage of the residence.

    5. During the search of the residence looking for RANSOM, various narcotics were seen in

plain view inside of an open backpack that was sitting on top of the freezer in the garage. The

narcotics appeared to be packaged for sale. The backpack also contained several labels for cash

bundles, baggies, and jar items of packaging materials. Officers could also smell the cannabis

as they were attempting to take RANSOM into custody.

    6.     Also observed in plain view, on the first floor, southwest bedroom where Adams had

indicated RANSOM was at was a Ruger handgun box in the corner of the bedroom. Officers also

observed a clear plastic tote under the dresser of the southwest bedroom that had ammunition in

plain view. Adams later told investigators that RANSOM had two (2) firearms inside the

residence.

    7. During the search of the residence, officers located the following:

         A Ruger, Model Ruger-57, 5.7X28 Caliber Pistol, bearing Serial Number 641-27600
         loaded with a round in the chamber for a total of 22 live rounds of ammunition between
         the blankets inside of a dog crate.

         $982.00 in United States Currency located on the night stand of the master bedroom.

         $6,000.00 in United States Currency located in the Master Bedroom closet inside of a
         small safe.


                                                  2
 Case 3:21-cv-00766-SMY Document 1-1 Filed 07/02/21 Page 3 of 4 Page ID #7




       Also located in the master bedroom was mail and correspondence addressed to Zemry
       RANSOM that was located inside the residence with RANSOM’s belongings.

       The box for the Ruger, Model Ruger-57, 5.7X28 Caliber Pistol, bearing Serial Number
       641-27600 located in the Master Bedroom laying by the night stand of the bed in the
       corner.

       140 live rounds of various calibers of ammunition located in the Master Bedroom located
       under the dresser in a clear tote.

       Also recovered from inside the same clear plastic tote were miscellaneous firearms parts
       and screws, including a magazine for an AR type firearm.

       A magazine for the Ruger, model Ruger-57 loaded with 20 rounds of 5.7X28 caliber
       ammunition located in the garage at the bottom of a stack of tires.

       A tan backpack with designer label MCM containing several jars, some of which
       contained what appeared to be narcotics, located in the garage on top of the freezer.

       8.      On October 9, 2020, RANSOM was charged in Madison County, Illinois, with

Armed Violence, Aggravated Discharge of a Firearm, Felon in Possession of a Firearm, and

Manufacture/Delivery of a Controlled Substance in Case No. 20-CF-2457. That case is currently

set for Jury Trial on August 16, 2021.

       9.      On May 18, 2021, RANSOM was indicted in the United States District Court for

the Southern District of Illinois with Possession of a Firearm by a Felon in Case No. 21-cr-

30065-DWD.

       10. According to the Financial Affidavit completed by RANSOM in his criminal case

21-cr-30065-DWD (Doc. 19), RANSOM has no job and no cash or money in any savings or

checking accounts.

       11. Based on the foregoing, declarant believes that both the $982.00 in United

States Currency and $6,000.00 in United States Currency is property which constitutes money

furnished or intended to be furnished by a person in exchange for a controlled substance, or


                                                  3
 Case 3:21-cv-00766-SMY Document 1-1 Filed 07/02/21 Page 4 of 4 Page ID #8




proceeds traceable to such an exchange, or money used to facilitate a violation of 21 U.S.C. ' 801

et seq.

          Pursuant to 28 U.S.C. ' 1746(2), I declare under penalty of perjury that the foregoing is

true and correct.

          Executed on this _1__ day of July, 2021.
                                                          MATTHEW INLOW Digitally   signed by MATTHEW INLOW
                                                         ________________________________
                                                                            Date: 2021.07.01 13:35:54 -05'00'


                                                         MATTHEW INLOW
                                                         Special Agent
                                                         Bureau of Alcohol, Tobacco, Firearms,
                                                         and Explosives




                                                     4
